 


109 HCON 164 IH: Expressing the sense of the Congress regarding the policy of the United States at the 57th Annual Meeting of the International Whaling Commission.
U.S. House of Representatives
2005-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 164 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2005 
Mr. Delahunt (for himself, Mr. Allen, Ms. Bordallo, Mr. Blumenauer, Mrs. Christensen, Mrs. Davis of California, Mr. Farr, Mr. Grijalva, Mr. Hinchey, Mr. Kind, Mr. George Miller of California, Ms. Norton, Mrs. McCarthy, Mr. Pallone, Mr. Olver, Mr. Markey, Mr. Holden, Mr. Rahall, Mr. Saxton, Mr. Shays, Mrs. Capps, and Mr. Frank of Massachusetts) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress regarding the policy of the United States at the 57th Annual Meeting of the International Whaling Commission. 
  
 Whereas whales have very low reproductive rates, making many whale populations extremely vulnerable to pressure from commercial whaling;  
 Whereas whales migrate throughout the world’s oceans and international cooperation is required to successfully conserve and protect whale stocks;  
 Whereas in 1946 a significant number of the nations of the world adopted the International Convention for the Regulation of Whaling, which established the International Whaling Commission to provide for the proper conservation of whale stocks;  
 Whereas in 2003 the Commission established a Conservation Committee, open to all members of the Commission, for the purpose of facilitating efficient and effective coordination and development of conservation recommendations and activities, which are fully consistent with the conservation objectives stated in the 1946 Convention;  
 Whereas the Commission adopted a moratorium on commercial whaling in 1982 in order to conserve and promote the recovery of whale stocks, many of which had been hunted to near extinction by the commercial whaling industry;  
 Whereas the rights of indigenous people to whale for subsistence purposes has been specifically recognized under the 1946 Convention;  
 Whereas the Commission has designated the Indian Ocean and part of the ocean around Antarctica as whale sanctuaries to further enhance the recovery of whale stocks;  
 Whereas many nations of the world have designated waters under their jurisdiction as whale sanctuaries where commercial whaling is prohibited, and additional regional whale sanctuaries have been proposed by nations that are members of the Commission;  
 Whereas two member nations that lodged objections to the Commission’s moratorium on commercial whaling when it was adopted continue to hold such objections, a third member nation asserted a reservation to the moratorium on rejoining the Commission, and one member nation is currently conducting commercial whaling operations in spite of the moratorium and the protests of other nations;  
 Whereas the Commission has adopted several resolutions at recent meetings asking member nations to halt commercial whaling activities conducted under reservation to the moratorium and to refrain from issuing special permits for research involving the killing of whales;  
 Whereas one member nation of the Commission has taken a reservation to the Commission’s Southern Ocean Sanctuary and also continues to conduct unnecessary lethal scientific whaling in the Southern Ocean and in the North Pacific Ocean;  
 Whereas one member nation has recently begun to conduct unnecessary lethal scientific whaling in the Atlantic;  
 Whereas whale meat and blubber is being sold commercially from whales killed pursuant to such unnecessary lethal scientific whaling, further undermining the moratorium on commercial whaling;  
 Whereas the Commission’s Scientific Committee has repeatedly expressed serious concerns about the scientific need for such lethal research and recognizes the importance of demonstrating and expanding the use of non-lethal scientific research methods;  
 Whereas more than 8,700 whales have been killed in lethal scientific whaling programs since the adoption of the commercial whaling moratorium and the lethal take of whales under scientific permits has increased both in quantity and species, with species now including minke, Bryde’s, sei, and sperm whales, and media reports indicate a new plan may be offered that could expand such whaling to fin and humpback whales;  
 Whereas engaging in commercial whaling under reservation and lethal scientific whaling undermines the conservation program of the Commission;  
 Whereas discussions are taking place within the Commission on a Revised Management Scheme (RMS) that would regulate any possible future commercial whaling;  
 Whereas any decision to lift the moratorium against commercial whaling must be taken independently from negotiations and adoption of an RMS;  
 Whereas any RMS must include or be conditioned on the concurrent adoption of provisions similar to those in other international agreements related to fisheries and marine mammals, including transparent and neutral observer mechanisms, and effective compliance and dispute settlement mechanisms;  
 Whereas to be effective, if an RMS is adopted, any future commercial whaling must take place pursuant to the RMS, and no reservations allowing commercial whaling outside of the RMS should be permitted; and  
 Whereas any decision to lift the moratorium against commercial whaling must be conditioned on the immediate cessation of lethal scientific whaling: Now, therefore, be it  
 
That it is the sense of the Congress that—
(1)at the 57th Annual Meeting of the International Whaling Commission the United States should—
(A)remain firmly opposed to commercial whaling and any linking of adoption of a Revised Management Scheme (RMS) to the lifting of the commercial whaling moratorium;
(B)initiate and support efforts to ensure that all activities conducted under reservations to the Commission’s moratorium or sanctuaries are ceased;
(C)seek to ensure that any RMS includes, or is conditioned on the concurrent adoption of provisions similar to those in other international agreements related to fisheries and marine mammals, including transparent and neutral observer mechanisms, and effective compliance and dispute settlement mechanisms;
(D)insist that any future commercial whaling must take place pursuant to the RMS, that no reservations allowing commercial whaling outside of the RMS should be permitted, and that lethal scientific whaling must immediately cease upon the commencement of any commercial whaling;
(E)uphold the rights of indigenous people to whale for subsistence purposes, and firmly reject any attempts to compromise such rights or to equate commercial whaling with such rights;
(F)initiate or support efforts to end the lethal taking of whales for scientific purposes, seek support for expanding the use of non-lethal research methods, and seek to end the sale of whale meat and blubber from whales killed for unnecessary lethal scientific research;
(G)support proposals for the permanent protection of whale populations through the establishment of whale sanctuaries and other zones of protection in which commercial whaling is prohibited;
(H)support efforts to expand data collection on whale populations, monitor and reduce whale bycatch and other incidental impacts, and otherwise expand whale conservation efforts;
(I)support the adoption of an active program of work by the Conservation Committee to address the full range of threats to whales, and otherwise expand whale conservation efforts;
(J)call upon the Contracting Parties to the Convention to submit to the Commission for discussion within the Conservation Committee national approaches, including laws, regulations and other initiatives, that further the conservation of cetaceans; and
(2)the United States should make full use of all appropriate diplomatic mechanisms, Federal law, relevant international laws and agreements, and other appropriate mechanisms to implement the goals set forth in paragraph (1). 
 
